Citation Nr: 1204914	
Decision Date: 02/08/12    Archive Date: 02/16/12

DOCKET NO.  05-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for actinic keratosis and a history of a rash on the neck and arms, to include as due to herbicide exposure.  

2.  Entitlement to service connection for an aortic aneurysm with stent placement.  

3.  Entitlement to service connection for athlete's foot.  

4.  Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2003 and March 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Subsequently, the Board remanded these issues for further development in a November 2009 decision.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam; by virtue of this service it is presumed under VA law and regulations that he sustained exposure to herbicides, such as Agent Orange.  

2.  The evidence of record does not indicate that actinic keratosis and a history of a rash on the neck and arms, to include as due to herbicide exposure, diagnosed as a small patch of eczema on the chest, is etiologically related to the Veteran's period of active service or to any incidents therein; nor may it be presumed so.  

3.  The evidence of record does not indicate that the Veteran's aortic aneurysm with stent placement is etiologically related to the Veteran's period of active service or to any incidents therein; nor may it be presumed so.  

4.  The evidence of record does not show that the Veteran currently has any tinea pedis or athlete's foot.  

5.  Clear and unmistakable evidence demonstrates that the Veteran's migraine headache disorder existed prior to his period of active service.  


6.  Clear and unmistakable evidence demonstrates that the Veteran's migraine headache disorder did not permanently increase in severity during or as a result of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for actinic keratosis and a history of a rash on the neck and arms, to include as due to herbicide exposure, diagnosed as eczema, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

2.  The criteria for service connection for an aortic aneurysm with stent placement have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).  

3.  The criteria for service connection for athlete's foot have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  

4.  The criteria for entitlement to service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.304, 3.306 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (Court), have been satisfied by information provided to the Veteran in letters from the RO dated in March 2003, June 2004, July 2004, and November 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, a supplemental statement of the case was issued in October 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the November 2010 correspondence. 

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, notice requirements pertinent to the issues on appeal have been met.

The duty to assist also has been fulfilled as private and VA medical records relevant to these issues, as well as records from the Social Security Administration (SSA), have been requested or obtained and the Veteran was provided with VA examinations related to each claim.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  



								[Continued on Next Page]

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii) (2011).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

In addition to the presumptive regulations, a claimant may establish service connection for diseases not listed as presumptive based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).

Clear and unmistakable evidence that the disability existed prior to service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3-2003.  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Should such increase be established, aggravation is presumed to be the result of service, unless rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); see also VAOPGCPREC 3-03 (July 16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 116 (2003); see also VAOPGCPREC 3-03.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Skin

The Veteran seeks service connection for actinic keratosis and a history of a rash on the neck and arms, to include as due to herbicide exposure.  In his written submissions, the Veteran contends that his skin rash is directly or indirectly related to his period of active duty, which included service in Vietnam and exposure to herbicides.  

Service treatment records do not reveal any complaints of, or treatment for, any skin disorder.  Both the August 1966 pre-induction examination and the October 1968 discharge examination revealed that the Veteran had normal skin.  

Post-service, a September 1974 private medical record of Dr. B.R. noted the Veteran's complaint of a rash, but there was no diagnosis.  

An October 2002 private medical record of Dr. B.R. noted that the Veteran then had a chronic rash.  

The Veteran underwent a VA skin examination in April 2003.  It was noted that the Veteran drove a truck while serving in Vietnam.  It was also noted that he had a history of non-melanoma skin cancer of the nose and had sun exposure both in childhood and while in Vietnam.  The Veteran described a rash which appeared on his arms and neck which he had for several years.  He said that the rash waxes and wanes.  He also reported that the rash was not present on this day of examination and was being treated by his primary care physician.  On examination, the Veteran was found to have multiple scaly macules on his face.  There was a venous lake on his left lower lip and several scaly macules on his arms.  There was one actinic keratosis.  Diagnosis included actinic keratoses and a history of rash on the neck and arms.  The Veteran was told to contact the VA dermatology clinic with a flare-up of his rash.  

A July 2003 VA medical record noted that the Veteran complained about a rash on his chest that comes and goes and a lesion on his forehead.  

According to a July 2003 VA dermatology clinic record the Veteran had a history of skin cancer at the left nose in 1996 and had been referred for a rash of 30 years.  It was noted that the rash came up sporadically, usually at least once a year.  The Veteran described it as a sunburn on the chest, irritated.  He also said there was no seasonal predisposition and that it had occurred in the winter and the summer.  The rash had come up on his arm, legs and groin, but there was no rash to show on the day of this evaluation.  The Veteran also was concerned about spots in his face; one large one had been there since birth while the other smaller ones were new and itched.  The dermatology resident observed a 2 mm. papule on the left temple with a pearly base and actinic keratosis on the left nostril near the site of basal cell carcinoma removal.  There were multiple facial telangiectasias and multiple seborrheic keratosis on the temples.  Assessment was actinic keratosis with cryodestruction that day.  

A June 2004 private medical record from Dr. J.P.D. noted that the Veteran underwent cryosurgery for the removal of nine actinic keratosis lesions from his temple areas and his right hand.  

The VA examiner evaluating the Veteran for PTSD during a January 2005 VA examination noted that the Veteran had a skin tumor removed from his left nostril in 1994 or 1995 and that in 2004 he had precancerous lesions removed from both ears, his forehead, and his arms.  

A February 2006 VA medical record noted the Veteran had a rash about his trunk or anterior abdomen.  A February 2006 VA optometry clinic record noted that the Veteran had acne rosacea about each eye.  

The Veteran told a VA examiner who evaluated him in March 2006 for diabetes mellitus that he was exposed to Agent Orange while serving in Vietnam, but that he did not spray the herbicide.  While he said that his feet felt okay, he had a rash on his forearms and back of the right shoulder and waistline.  He told the examiner that it itched very badly and had been there for a few months.  The examiner also reported that there was no other history of skin infection.  An examination of the skin revealed slightly scaly dry skin on both forearms, papillar lesions over the right scapula area, and scratch marks were also noted but no postules.  Diagnosis was dermatophytosis.  

A July 2006 VA medical record noted that the Veteran had a small rash on his left forearm and was treated with hydrocortisone.  

The Veteran underwent a VA examination in July 2010.  As to his actinic keratosis and acne rosacea, the Veteran told the examiner that before service in 1960 he experienced a scalded appearing rash with blisters on his legs, but did not seek treatment for this while in service.  He stated that this rash appeared intermittently.  He took topical corticosteroids for these rashes.  

On examination, it was noted that no skin of the face or neck area was affected and less than 5 percent of the body area was affected.  A very faint 4 cm. by 4 cm. superficial dry patch in the right upper chest area was noted as well as dryness and peeling to the plantar surfaces of both feet.  The examiner reported no evidence of scarring or disfigurement to the exposed areas.  Diagnosis was a small patch of eczema to the chest with no other active skin diseases noted.  The examiner opined that the Veteran's eczema was less likely as not caused by or was a result of military service because only a small area of eczema was noted on the chest during the exam with no other rash or skin abnormalities noted.  In addition, the VA examiner noted that people with eczema often have a family history of allergic conditions and that eczema is due to a hypersensitivity reaction in the skin.

Based on the evidence of record, the Board finds that service connection for actinic keratosis and a history of a rash on the neck and arms, to include as due to herbicide exposure, is not warranted in this case.  Initially, the Board notes that the Veteran has a current diagnosis of a small patch of eczema to the chest with no other active skin diseases noted in his July 2010 VA examination.  

As noted above, a veteran who served in Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  In this case, service department records show that the Veteran served in Vietnam from June 1967 to June 1968 as a petroleum storage specialist.  Thus, he has been afforded the presumption of exposure to Agent Orange.  Therefore, the first question before the Board is whether the Veteran's skin problems are related to his exposure to herbicides in Vietnam.  

Diseases associated with exposure to certain herbicide agents, listed above in 38 C.F.R. § 3.309(e) (2011), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  As to the issue now on appeal, the Veteran has not been diagnosed with a disease or disorder listed under this regulation.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2011).  As the Veteran's currently diagnosed eczema has not been shown to have a positive association with exposure to herbicides, service connection as secondary to exposure to herbicide agents is therefore not warranted on a presumptive basis.  Therefore, the presumption of exposure to herbicides does not apply.

The Veteran, however, may establish service connection secondary to exposure to herbicide agents with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, in this case the Veteran has not submitted any other evidence demonstrating that his skin condition is related to exposure to herbicide agents.  At no time have any of his treating physicians related his skin condition to exposure to herbicide agents.  Accordingly, service connection for a skin condition as due to herbicide exposure is not warranted.  The Board thus turns to the merits of the Veteran's claim for service connection.  

In this case, the record is absent evidence of in-service incurrence of eczema, evidence of continuity of symptomatology, and medical evidence of a nexus between service and eczema.  The record is also absent credible evidence of in-service herbicide exposure.  

Post service medical evidence shows that the Veteran was first diagnosed with eczema in July 2010, more than 40 years after he was discharged from service.  The Board notes that in the intervening years there were complaints of other skin disorders, but the Veteran has no current diagnosis for any of them.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

The Board further notes that at the time of diagnosis of eczema, and previously when other skin problems or rashes had been noted, the medical records failed to record any comments or contentions by the Veteran that he was potentially exposed to herbicides during his military service or to other contaminants.  

Moreover, no medical professional has ever suggested that the Veteran's eczema was related to his military service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such medical evidence or opinion.  In short, there is no competent evidence to support the claim.  As noted above, the July 2010 VA examiner opined that there was no relationship between the Veteran's currently diagnosed eczema and his period of active service.  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson, 12 Vet. App. at 253.  

In reviewing the Veteran's claim, the Board has reviewed his written statements.  The Board acknowledges the Veteran's assertions that he has had a history of rashes on his skin, including his neck and arms, and that such were due directly or indirectly to his period of service.  The Veteran is competent to recount his observations and experiences.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  However, this case concerns medical questions related to the etiology of the Veteran's currently diagnosed eczema, which was found only in a small patch of skin on his chest.  The Board notes that the Veteran does not possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as a medical diagnosis or the causal questions of whether any skin or rash disorders can be attributed to his in-service experiences.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Moreover, in cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be medical evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In this case, the Veteran does not contend nor is there any evidence that the Veteran ever participated in combat and the provisions of Section 1154(b) are, therefore, inapplicable.  

Therefore, after considering all of the evidence of record, the Board finds that the evidence does not show that service connection for actinic keratosis and a history of a rash on the neck and arms, to include as due to herbicide exposure, currently diagnosed as eczema, is warranted under any theory of entitlement.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Aortic aneurysm with stent placement

The Veteran seeks service connection for an aortic aneurysm with stent placement.  In his written submissions, the Veteran contends that this heart disorder is directly or indirectly related to his period of active service.  

Service treatment records do not contain any mention of an aortic aneurysm.  The Veteran's October 1968 discharge examination indicated that clinical evaluation of both the heart and the abdomen was normal.  

Records from the Social Security Administration (SSA) show that the Veteran has been in receipt of SSA disability benefits since 1997 for ischemic cardiomyopathy and depression.  

Dr. R.G.M., the Veteran's cardiologist, said in a March 1998 deposition that the Veteran, a fireman, suffered a heart attack in April 1997 while fighting a fire and that his medical diagnosis was ischemic cardiomyopathy (see transcript at pp. 6 and 8).  

Private medical records dated in September 2002 and March 2003 from Dr. R.G.M. noted that the Veteran had an endovascular stent for an abdominal aortic aneurysm (AAA) in March 2002, that he was gradually recuperating, but still had bilateral leg numbness thought to be some injury to the femoral nerve.  


The Veteran underwent a VA cardiac examination in April 2003.  The examiner noted the Veteran's heart attack about six years before and the diagnosis of an AAA in March 2002 which he stated was apparently treated with a stent.  He noted that the Veteran had no symptoms from this.  An abdominal examination was negative.  Diagnoses included a history of AAA treated with a stent as well as five other coronary-related findings.  

A November 2008 private discharge record from Princeton Baptist Medical Center in Birmingham noted that the Veteran underwent an aorto-bifemoral bypass graft, which included the removal of the previous AAA graft.  The surgery was performed to repair the AAA because the aneurysm had increased in size to about 5.9 cm.  

A September 2009 private medical record of Dr. R.G.M. noted that the Veteran had ischemic cardiomyopathy and a second operation for AAA and that all this went fine.  

In a February 2011 rating decision, the RO, on remand, granted the Veteran service connection for coronary artery disease (CAD), status post acute myocardial infarction, 5 vessel coronary artery bypass grafting, congestive heart failure, implantable cardioverter defibrillator and awarded a 100 percent disability rating for this heart disability.  

An aortic aneurysm was not shown during service or for decades thereafter.  Clinical evidence reflects that it was initially identified in 2002, approximately 34 years after the Veteran's discharge from service.  As such, neither service incurrence nor continuity of symptomatology since service is shown.  Further, there is no competent or credible lay or medical evidence that the aneurysm is related to service and the Veteran has not referenced any evidence so supportive.  A requirement for a showing of such a relationship has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer, 210 F.3d at 1353.  

The Board also notes that service connection on a presumptive basis due to herbicide exposure is not warranted for this claim because an aortic aneurysm, unlike ischemic heart disease, is not listed as a condition associated with exposure to herbicide agents.  See 38 C.F.R. § 3.309(e) (2011).  As noted above, the Veteran recently was awarded a 100 percent disability rating for ischemic heart disease based on his exposure to herbicides while serving in Vietnam.  

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  However, here, the Board finds that the Veteran is not competent to express an opinion on the etiology of his aortic aneurysm.  Whether an etiological relationship exists between service and the onset of disability many years subsequent thereto is a complex medical matter, unlike a diagnosis of a simple condition such as a broken leg.  As such, lay opinions provided by the Veteran have no probative value in this context, and any such opinion offered by the Veteran as a lay person here is beyond his competence to provide.  

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Athlete's Foot

The Veteran seeks service connection for athlete's foot.  In his written submissions, the Veteran contends that this disorder is either directly or indirectly related to his period of active duty.  

Service treatment records reveal no complaints of, or treatment for, athlete's foot.  The Veteran's October 1968 discharge examination noted normal feet.  However, on his contemporaneous report of medical history the Veteran had checked the "yes" box when asked if he ever had foot trouble and wrote that he had athlete's feet often while in Vietnam.  The medical examiner apparently endorsed this view when he wrote on the report: "as stated above."  

Post-service, VA and private treatment records associated with the claims file show no treatment for tinea pedis or athlete's foot.  

A March 2006 VA podiatry clinic record noted that the Veteran related numbness, tingling, or burning bilateral feet on a routine basis, but denied any history of foot ulcerations, foot surgery or a previous severe foot infection.  Examination showed no open lesions on either foot.  Diagnoses included onychomycosis and onychocryptosis.  

The Veteran underwent a VA skin examination in July 2010.  As to his tinea pedis, the Veteran told the examiner that itching, dryness and scaling of his feet appeared when he served in Vietnam, but that he did not seek medical attention.  He stated that this rash appeared intermittently.  On examination, the examiner made findings related to eczema of the chest but failed to make any findings related to athlete's foot.  

An October 2011 VA examination addendum by this same examiner noted that it was less likely as not that the Veteran's tinea pedis was caused by or the result of his service.  She noted that the Veteran's report of medical history at discharge indicated frequent bouts with athlete's foot while he was in Vietnam and that the medical examiner at discharge had concurred.  However, she reasoned that tinea pedis is a fungal infection of the foot and while often a chronic disease, there was no evidence in the record that the Veteran's condition reoccurred during or after military service.  She noted that private and VA medical records were negative for complaints of, or treatment for, reoccurring tinea.  

Having carefully considered this service connection claim in light of the record and the applicable law, the Board is of the opinion that service connection for athlete's foot is not warranted.  


The Board recognizes the Veteran's contentions that he has had athlete's foot since active service.  The Board finds that tinea pedis is readily identifiable by a lay person.  In this case, however, a July 2010 VA medical examination and the October 2011 addendum have specifically considered the Veteran's complaint and found that there was no athlete's foot at that time.  While there is medical evidence of nail fungus in 2006, there is no medical evidence reflecting a current diagnosis of tinea pedis or athlete's foot and no record of post-service treatment of tinea pedis.  In weighing the evidence, the Board finds that the medical evidence carries far more probative value, and casts doubt on the credibility of the Veteran's assertions that he currently has athlete's foot.  

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet App. 223, 225 (1992) (service connection presupposes a current diagnosis of the claimed disability).  As there is no credible evidence of any current tinea pedis on his VA examination, service connection cannot be granted as the Veteran does not manifest a current disability for this service connection claim.  See 38 C.F.R. § 3.303; Hickson, 12 Vet. App. at 253.  

Because the preponderance of the evidence is against this service connection claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Migraine Headaches

The Veteran seeks service connection for migraine headaches.  He essentially contends that while this disorder preexisted his entry into service, his headache disorder was aggravated during his period of active duty.  

Service treatment records indicate that the Veteran had a headache disorder preexisting military service.  On his August 1966 report of medical history associated with his pre-induction examination, the Veteran checked the "yes" box when asked if he ever had frequent or severe headaches.  The examiner noted that the Veteran's headaches were a limited medical disability or not currently disabling.  

An April 1968 service treatment record noted the Veteran had a headache when treated for an intestinal disorder or other illness, including diarrhea and cramps.  

On his October 1968 discharge examination's report of medical history, the Veteran again checked the "yes" box when asked if he ever had frequent or severe headache.  He explained that he had only occasional headaches.  The medical examiner apparently endorsed this view when he wrote on the report: "as stated above."  

Post-service, VA and private medical records show no treatment for complaints of migraine headaches.  According to a January 2007 VA primary care note the Veteran reported no headache or diplopia.  

The Veteran underwent a VA examination in July 2010.  He told the examiner that his headaches started in the military and were moderate in severity with occasional episodes of nausea.  He also told the examiner that post-service he continued to experience headaches which increased in severity.  Frontal headaches were said to occur once or twice monthly and last two to three days.  The Veteran claimed that he experienced nausea with his headache.  Diagnosis was migraine headache.  The VA examiner opined that the Veteran's migraine headaches were not caused by or a result of any event or incident in service.  The examiner explained that evidence associated with the claims file indicated that the Veteran had headaches before entering military service, but that he had no treatment for complaint of headaches noted in his service treatment records during active duty.  Therefore, she found that the Veteran's migraine headaches were not permanently aggravated by any event or incident in service.  

Based on the evidence of record, the Board finds that service connection is not warranted for the Veteran's migraine headaches.  

To rebut the presumption of sound condition under section 1111 for conditions not noted at entrance to service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

In pertinent part, Wagner held that when no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

In this case, there is no question that the recent VA examination shows currently diagnosed migraine headaches.  The pertinent inquiry in this case involves whether or not the Veteran's currently diagnosed migraine headaches were incurred in or aggravated by his period of military service.  In this regard, the Board must initially establish whether migraine headaches existed prior to the Veteran's period of service.

The Board finds that the file contains evidence which clearly and unmistakably establishes that a headache disorder existed prior to the Veteran's enlistment into active service in October 1966.  As noted above, his August 1966 pre-induction examiner indicated that the Veteran had frequent or severe headaches.  Further, while the Veteran told the July 2010 VA examiner that his headaches started in the military, the VA examiner also opined that the evidence of record showed that the Veteran had headaches which preexisted service.  There is no clinical evidence on file to the contrary.  The Board notes that in light of such clear and unmistakable evidence, it must reach the conclusion that a migraine headache disorder clearly and unmistakably existed prior to service.  

The Board further finds clear and unmistakable evidence demonstrating that the Veteran's preexisting migraine headache disorder did not increase in severity during his period of active service.  Available service treatment records do show treatment on one occasion in service for headaches, but on this occasion headache appeared to be but one symptom when the Veteran was seen for some type of intestinal disorder or other illness.  The Veteran stated during his discharge examination that he had only occasional headaches while in service.  There is no indication of an increase, as may be indicated by a chronic worsening of his headache disorder, during service.  Indeed, of substantial probative value in this regard is the medical conclusion of the July 2010 VA examiner to the effect that since the Veteran had no treatment for headaches noted in his service treatment records during active duty his migraine headaches did not worsen beyond the natural progression of the disease during military service.  There is no medical evidence in the claims file to indicate that his service experience had brought about any headache disorder.  In other words, according to the VA examiner, the evidence of record supports a finding that migraine headaches existed prior to service and were not permanently aggravated beyond the natural progression of the condition by service.  

The Court has held that a medical conclusion that a Veteran's preexisting condition has not progressed at a rate greater than is usual for such disorders was sufficient to rebut the presumption of aggravation and establish that the in-service worsening of the Veteran's disorder was due to the natural progress of the disease.  See Stadin v. Brown, 8 Vet. App. 280, 285 (1995).  In addition, among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In this case, the Board finds that the conclusions of the July 2010 VA examination are sufficient to rebut the presumption of aggravation and establish that the Veteran's migraine headache disorder during service was due to the natural progress of the disease.  

In light of the evidence of record, the Board finds that the Veteran's migraine headaches were shown by clear and unmistakable evidence to have existed prior to service with no increase in severity during or as a result of service.  Accordingly, the Board finds that the presumption of aggravation does not attach.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303; see Wagner, 370 F.3d at 1096.  

In making the above determinations, the Board has carefully considered the Veteran's lay assertions.  He essentially contended that an increase in the severity of his migraine headaches was due to service or that this disorder began while he was in service.  Although the Veteran's lay assertions are generally considered competent to assess pre-service and in-service symptomatology, he has not been shown to possess the requisite medical training or credentials needed to render an opinion regarding the diagnosis or degree of aggravation of a headache disorder.  Therefore, his lay opinion in this regard does not constitute competent medical evidence in support of his claim and lacks probative value with regard to the issue on appeal.  See Jandreau, 492 F.3d at 1376-77.  While the Veteran is certainly competent to state that he had headaches in service and assume him credible, in view of the medical evidence which takes into account the Veteran's treatment in service and his answers to questions during his pre-induction physical examination, the probative value of the medical evidence, including service treatment records, outweighs the Veteran's contentions.  

In conclusion, the Board finds that migraine headaches clearly and unmistakably preexisted the Veteran's period of active service and were not aggravated therein.  






								[Continued on Next Page]

ORDER

Service connection for actinic keratosis and a history of a rash on the neck and arms, to include as due to herbicide exposure, is denied.  

Service connection for an aortic aneurysm with stent placement is denied.  

Service connection for athlete's foot is denied.  

Service connection for migraine headaches is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


